UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 5, 2009 PILGRIM'S PRIDE CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-9273 75-1285071 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation)File Number) Identification No.) 4845 US Highway 271 N. Pittsburg, Texas 75686-0093 (Address of Principal Executive Offices)(ZIP Code) Registrant's telephone number, including area code:(903) 434-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. As previously reported in a Current Report on Form 8-K filed with the Securities and Exchange Commission on December 29, 2008, which is incorporated herein by reference, on December 22, 2008, Pilgrim's Pride Corporation (the "Company") entered into a three-month consulting agreement with Robert A. Wright, the Company's former Chief Operating Officer, and on December 24, 2008, the Company entered into a four-month consulting agreement with J. Clinton Rivers, the Company's former Chief Executive Officer and President (collectively, the "Consulting Agreements"), subject to approval by the Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the "Bankruptcy Court").On March 5, 2009, the Bankruptcy Court issued a final order approving the Consulting Agreements, which include non-competition covenants for the duration of the Consulting Agreements. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM'S PRIDE CORPORATION Date:March 11, 2009By: /s/ Richard A. Cogdill Richard A. Cogdill Chief Financial Officer, Secretary and Treasurer
